Citation Nr: 0820801	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bulimia.  

3.  Entitlement to a total rating based in individual 
unemployability due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1999 to June 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005 and June 2005 rating 
decisions of the Roanoke, Virginia, regional office (RO) of 
the Department of Veterans Affairs (VA), that granted service 
connection for PTSD, effective June 20, 2003; and denied 
entitlement to service connection for bulimia, and to TDIU.  

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge at the RO in March 2007.  She failed to 
report, and has not provided good cause for her failure to 
report.  Her hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2007). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's PTSD symptomatology is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms such as 
depression, anxiety, isolative behavior, suspiciousness, and 
irritability.  

2.  Current bulimia had its onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2007). 

2.  Bulimia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The PTSD appeal arises from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim 
is substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court), citing Hartman, has elaborated that filing a notice 
of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements. See Dunlap, 21 Vet. App. at 119 .Goodwin v. Peake, 
No. 05-0876 (U.S. Vet. App. May 19, 2008).  The veteran has 
not alleged prejudice with regard to the notice provided in 
this case.

As to the claim for service connection for bulimia, the VCAA 
is not applicable where further assistance would not aid the 
veteran in substantiating her claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the veteran in substantiating her claim.

VA has also complied with its VCAA duties to assist the 
veteran with the development of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to the PTSD appeal, and 
all pertinent evidence has been obtained.  There is no 
indication that there are any pertinent outstanding medical 
records that must be obtained, and the Board may proceed with 
its review of the veteran's appeal. 

Initial Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Entitlement to service connection for PTSD was initially 
established in a March 2005 rating decision.  A 10 percent 
evaluation was assigned for this disability, effective from 
June 2003.  The evaluation was increased to the current 30 
percent rating in a May 2006 rating decision, also effective 
from June 2003.  

There is a distinction between a veteran's disagreement with 
the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The current 30 percent evaluation is merited for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411.  

A private psychiatric examination dated April 2004 notes that 
the veteran was sexually assaulted while a member of the 
military.  Her mood was depressed, tired, and hopeless, but 
she was not suicidal.  The diagnoses were depression and 
PTSD.  

The veteran was afforded a VA psychiatric examination in May 
2004.  On mental status examination, she was alert and 
oriented, and her memory for remote, recent, and immediate 
events was good.  Eye contact was good and psychomotor 
activity was within normal limits.  The veteran spoke 
relevantly and coherently.  There was no formal thought 
disorder or loosening of associations.  She did not have 
ideas of worthlessness or hopelessness.  The veteran recalled 
nightmares of the traumatic incidents in service which led to 
the development of her PTSD.  She denied suicidal or 
homicidal ideation.  Judgment was intact and insight was 
present.  

In summary, the examiner noted that the veteran persistently 
reexperienced her traumatic events, had intrusive and 
recurrent distressing recollection of these events, and had 
recurrent nightmares.  She avoided reminders of her traumatic 
events, and avoided activities with other people, especially 
men.  She had a diminished interest level in significant 
activities and felt detached from others.  She reported 
hypervigilance.  The diagnosis was PTSD.  The examiner 
estimated her score on the Global Assessment of Functioning 
scale (GAF) to be 55, which he described as representing mild 
to moderate symptoms.  The diagnosis was PTSD.  

Additional private psychiatric records show that the veteran 
was sad and depressed again in July 2004.  She was working at 
a restaurant, which she found to be stressful.  August 2004 
records state that the veteran was sleeping excessively, and 
that she believed her performance was poor.  Overall, she was 
not doing well.  

A June 2005 letter from a medical doctor states that he had 
been seeing the veteran since 2003 for depression.  She was 
missing work and showing avoidance behavior due to her 
depression and anxiety.  She also reported periods of sleep 
abnormality. 

A July 2005 letter from a social worker who was counseling 
the veteran indicates that she was receiving treatment for 
several disabilities, including PTSD.  She had been taking 
college courses but found the academic pressure to be 
overwhelming.  The veteran had feelings of shame, alienation, 
worthlessness, hypersensitivity, hopelessness, and rigidity.  
She reported a general sense of vulnerability and mild 
paranoia, even at home.  Setbacks that would be predictable 
challenges for most young women would send the veteran into 
isolation and depression.  The examiner stated that the 
veteran's prognosis was guarded, although her current 
commitment to treatment and response to medication was a 
positive sign.  

VA treatment records dated from November 2005 to January 2006 
indicate that the veteran has been receiving treatment from 
VA sources.  Her initial evaluation was conducted over a two 
day period in November 2005.  She presented at the emergency 
room with complaints of depression and suicidal ideations.  
The veteran denied homicidal ideations but was very irritable 
and having difficulty controlling her moods.  She was very 
distrustful and suspicious of everyone.  

After her initial presentation, the veteran was referred for 
a psychiatric evaluation.  She appeared well groomed.  Her 
speech was soft but relevant, and her mood was depressed and 
anxious.  Her affect was constricted, and there were no 
abnormalities of her thought content.  She denied suicidal 
and homicidal ideation.  Her judgment was fair and her 
insight was good.  The diagnosis was PTSD due to military 
sexual trauma.  The examiner estimated the GAF score to be 
55.  It was believed safe for the veteran to return home, and 
arrangements were made for a follow up appointment.  

The veteran had a follow up examination one week after her 
presentation at the emergency room.  The veteran was neatly 
groomed with appropriate speech and saddened affect.  She 
reported sleep problems, and noted she had to sleep with a 
light on and music playing.  She had been prescribed 
medication, which she believed helped.  The veteran denied 
suicidal ideation.  The assessment included PTSD and 
depression.  

January 2006 follow up records state that the veteran's 
thought process was linear, logical, and goal oriented.  Her 
speech was of a regular rate and rhythm, relevant and 
coherent.  She did not have suicidal or homicidal ideations, 
delusions, or obsessions, and there were no auditory or 
visual hallucinations.  Her mood was depressed and tearful, 
her affect was appropriate and her insight was considered 
poor.  

Analysis

There is evidence of some of the symptoms listed in the 
criteria for a 50 percent rating, for instance the evidence 
shows a depressed mood, as well as isolative behavior.  The 
veteran has attempted to work and attend school but has had 
difficulty doing either due to feelings of stress.  Her 
affect appeared constricted in November 2005.  However, most 
of the criteria required for a 50 percent evaluation have not 
been demonstrated.  The veteran has normal speech, and panic 
attacks of more than once a week have not been reported.  She 
has displayed no difficulty in understanding complex commands 
and no impairment of short-and long-term memory.  Her 
judgment is intact.  Although she reported suicidal thoughts 
when she first presented to the VA emergency room in November 
2005, she denied these upon further psychiatric examination 
that same visit, and they have not been reported on any other 
occasion.  

Both the May 2004 VA examination and the VA doctor who 
examined the veteran during her visit to the emergency room 
estimated the veteran's score on the GAF to be 55, and 
indicative of only mild to moderate impairment.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (hereinafter DSM-IV).  A 
score of 51-60 indicates moderate symptoms, or moderate 
difficulty in social, occupational or school functioning.  
Ibid.  

After consideration of the symptoms described in the medical 
records and the GAF scores, the Board finds that the 
impairment from the veteran's PTSD symptomatology more nearly 
resembles that of the occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks that is 
represented by a 30 percent evaluation.  Therefore, a higher 
evaluation is not warranted for any portion of the period on 
appeal.  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran has reported symptoms consisting mainly of 
impairment in social and occupational functioning.  These 
symptoms are contemplated by the schedular criteria.  Hence, 
the schedular criteria are adequate to evaluate her 
disability.  Referral for consideration of an extraschedular 
rating is not warranted.

Service Connection

The veteran contends that she has developed bulimia as a 
result of her experiences in active service.  She states that 
she became bulimic shortly after being sexually assaulted 
during service, and that this began prior to discharge. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered s noted.  38 C.F.R. § 3.304(b).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service treatment records show that in February 
2000, the veteran was sent for an examination by her command 
due to weight control issues and possible bulimia.  The 
veteran stated that she was a vegetarian and a runner, and 
indicated that all the women in her family were thin.  After 
an examination, the assessment was weight control issues.  
The Board notes that this examination was conducted 
approximately six months prior to the assault which led to 
the development of the veteran's PTSD.  

Post service evidence includes private medical records dated 
April 2004.  These note the veteran's military history and 
the sexual assault that occurred.  A history of bulimia was 
noted, and the examiner stated that her bulimia interfered 
with her life.  

At the May 2004 VA examination, the veteran stated that soon 
after the sexual assault in service she developed an eating 
disorder, binging on high calorie foods and then throwing up.  
She continued to have issues with dieting and purging.  

In a July 2005 letter, the veteran's dentist stated that 
bulimia had caused damage to her teeth. 

An additional June 2005 letter from a social worker indicates 
that she began treating the veteran in 2003 for depression 
and bulimia.  

VA psychiatric records dated from November 2005 state that 
the veteran had used her bulimia to manage her feelings since 
2000.  She currently purged at least twice a day.  Testing 
noted that her potassium level was very low, and she was 
informed that this was dangerous.  January 2006 VA records 
include a diagnosis of bulimia.  

The service medical records show that although there was no 
formal diagnosis of bulimia, the veteran was suspected to 
have this disorder as early as February 2000.  The veteran 
reports that she began to binge and purge later that same 
year after a sexual assault.  While the veteran is not 
competent to offer a diagnosis of bulimia, she is competent 
to describe her symptoms of binging and purging.  The post 
service medical records contain a diagnosis of bulimia as 
early as April 2004, which is less than one year after the 
veteran's discharge from service.  These records note a 
history of bulimia, which suggest that this disability had 
been present for "awhile."  

The veteran gave a history of binging and purging beginning 
in 2000 when she presented to the emergency room in November 
2005, which led to a diagnosis of bulimia.  The June 2005 
social worker notes that she had treated the veteran for 
bulimia from 2003, which would be within months of the 
veteran's discharge.  As there is evidence suggestive of 
bulimia during service from the service medical records and 
the veteran's statements, and as there is evidence of post 
service treatment for this disability within months of 
discharge, the Board finds that the evidence establishes that 
bulimia was incurred in active service.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  

Entitlement to service connection for bulimia is granted.  


REMAND

The agency of original jurisdiction has not had the 
opportunity to assign an evaluation for the now service 
connected bulimia.  The Board notes that this evaluation will 
have an impact on the veteran's claim for TDIU.  38 C.F.R. 
§ 4.16(a) (2007).  It could be prejudicial to the veteran for 
the Board to consider the effects of the bulimia on 
employment in the first instance.  Therefore, a decision in 
the appeal for TDIU must be deferred until the RO has taken 
appropriate action.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any indicated 
development, the AOJ should assign a 
rating for bulimia.

2.  If the claim on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


